DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 10/27/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 103 rejection of claim 166 over Artero and Gant has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:	141, 147, 148, 150, 152-159, 162-164, and 166-170
Withdrawn claims: 				None
Previously cancelled claims: 	1-140, 142-146, 149, 151, 160, 161, and 165
Newly cancelled claims:			166
Amended claims: 				141
New claims: 					None
Claims currently under consideration:	141, 147, 148, 150, 152-159, 162-164, and 167-170
Currently rejected claims:	141, 147, 148, 150, 152-159, 162-164, and 167-170
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 141, 147, 148, 150, 152-159, 162-164, and 167-170 are rejected under 35 U.S.C. 103 as being unpatentable over Artero (US 2017/0304309) in view of Gant (US 2010/0087455).
Regarding claim 141, Artero teaches a nutritional supplement (corresponding to nutraceutical) ([0065]; [0067]) comprising deuterated caffeine compounds (corresponding to caffeine containing isotopes of deuterium) ([0048]; [0051]) or a nutraceutically acceptable salt ([0055]), solvate, or hydrate thereof ([0049]); wherein the concentration of deuterated caffeine or its nutraceutically acceptable salt, solvate, or hydrate thereof in the supplement is up to 400 mg per day as is well-known in the art ([0071]), which falls within the claimed content range.   Artero does not specify that at least 99% of the total amount of caffeine in the nutritional supplement is compound (14), wherein the total exposure (AUC) of the compound in the central nervous system (CNS) of a human after oral administration of the nutritional supplement is greater than that of non-isotopically enriched caffeine at an equivalent dose.
However, Gant teaches a compound for a pharmaceutical composition comprising deuterated caffeine ([0017]; [0020]-[0024]) which is compound (14) (corresponding to structural Formula I wherein R1-R3 are CD3 and R4 is hydrogen) ([0020]-[0022]), wherein the caffeine in the pharmaceutical compositions comprise up to 100% of compound (14) (corresponding to pharmaceutical compositions comprising one or more compounds disclosed herein) ([0031]), which overlaps the claimed content range.  Gant also teaches that caffeine is a CNS stimulator ([0003]) which readily crosses the blood-brain barrier ([0008]) and that the deuterated compounds have a longer half-life than the parent drug ([0018]) and that they have at least one biochemical effect such as 
It would have been obvious for a person of ordinary skill in the art to have used the species of deuterated caffeine taught by Gant in a nutritional supplement as these species are members of the genus of deuterated caffeine used as nutritional supplements as taught by Artero.  Artero discloses a genus of caffeine compounds comprising deuterium ([0051]), but does not describe or exemplify a specific caffeine structure that comprises deuterium.  Artero also teaches that the genus of caffeine compounds comprising deuterium are used in nutritional supplements and pharmaceutical compositions ([0065]).  Since Artero broadly teaches the use of deuterated caffeine in nutritional supplements and states that the same composition can be used in pharmaceutical compositions, a skilled practitioner would be motivated to consult an additional reference such as Gant in order to determine a suitable species of deuterated caffeine that can be used for pharmaceutical compositions.  Although Gant does not disclose the species of deuterated caffeine is also used in nutritional supplements, the teaching of Artero stating that the genus of deuterated caffeine is suitable for nutritional supplements as well as pharmaceutical compositions would inform a practitioner that the species disclosed in Gant are suitable for both applications.    
Regarding claim 147, the prior art teaches the invention as disclosed above in claim 141, including a nutraceutically acceptable salt (Artero, [0055]) of the deuterated caffeine compound (Artero, [0051]) and that the salt can be formed from hydrochloric acid, sulfuric acid, acetic acid, phosphoric acid, maleic acid, citric acid, nitric acid, and tartaric 
Regarding claim 148, the prior art teaches the invention as disclosed above in claim 147, including a nutraceutically acceptable salt (Artero, [0055]) of the compound (Artero, [0051]) is citrate (Artero, [0056]).
Regarding claim 150, the prior art teaches the invention as disclosed above in claim 148, including the nutraceutically acceptable salt (Artero, [0055]) of the compound (Artero, [0051]) is citrate (Artero, [0056]) and the compound is (14) (Gant, [0020]-[0022]).  Therefore, the prior art teaches the citrate salt is (29).
Regarding claim 152, the prior art teaches the invention as disclosed above in claim 141, including the concentration of the compound or a nutraceutically acceptable salt (Artero, [0055]), hydrate, or solvate thereof (Artero, [0049]) is up to 400 mg per day as is well-known in the art (Artero, [0071]), which falls within the claimed content range.
Regarding claim 153, the prior art teaches the invention as disclosed above in claim 141, including the concentration of the compound or a nutraceutically acceptable salt (Artero, [0055]), hydrate, or solvate to be 25 mg/mL (Artero, [0089]), which falls within the claimed range.  Although Artero does not specify the caffeine in this example to be deuterated, a skilled practitioner would readily recognize that the deuterated caffeine can be used since the reference teaches that the invention was intended to include such forms ([0051]).
Regarding claim 154, the prior art teaches the invention as disclosed above in claim 141, including the concentration of the compound or a nutraceutically acceptable salt (Artero, 
Regarding claim 155, the prior art teaches the invention as disclosed above in claim 141, including the nutritional supplement is safe for human use once per day (Artero, [0071]).
Regarding claim 156, the prior art teaches the invention as disclosed above in claim 141, including the nutritional supplement is safe for human use once per day in a dose up to 200 mg and that consumption up to 400 mg per day is safe for humans (Artero, [0071]).  These disclosures teach the nutritional supplement is safe for human use twice a day.
Regarding claim 157, the prior art teaches the invention as disclosed above in claim 141, including the supplement is tablet, powder, or granule (Artero, [0074]).
 Regarding claim 158, the prior art teaches the invention as disclosed above in claim 141, including the supplement is mixed with water to form a beverage (Artero, [0066]).
Regarding claim 159, the prior art teaches the invention as disclosed above in claim 141, including the supplement further comprises a sweetener (corresponding to sucrose) (Artero, [0089]).
Regarding claim 162, the prior art teaches the invention as disclosed above in claim 141, including the compound is (14) (Gant, [0020]-[0022]) or a nutraceutically acceptable salt max) (corresponding to maximum tolerated dose) of the compound after consumption of the nutritional supplement is at least 5% longer than that of non-isotopically enriched caffeine at an equivalent dose. However, since the prior art teaches the same compound as claimed and instantly disclosed, the compound of the prior art would necessarily have the claimed Tmax.  It is noted that claim 162 is a recitation of an inherent characteristic wherein the compound of the prior art is capable of comprising the claimed Tmax.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the Tmax of the above compound and Tmax of the compound of the instant claim, the difference would have been minor and obvious.
Regarding claim 163, the prior art teaches the invention as disclosed above in claim 141, including the compound is (14) (Gant, [0020]-[0022]) or a nutraceutically acceptable salt (Artero, [0055]), solvate, or hydrate thereof (Artero, [0049]).  It does not teach the maximum plasma concentration (Tmax) (corresponding to maximum tolerated dose) of the compound after consumption of the nutritional supplement is at least 25% longer than max.  It is noted that claim 163 is a recitation of an inherent characteristic wherein the compound of the prior art is capable of comprising the claimed Tmax.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the Tmax of the above compound and Tmax of the compound of the instant claim, the difference would have been minor and obvious.
Regarding claim 164, the prior art teaches the invention as disclosed above in claim 141, including the compound is (14) (Gant, [0020]-[0022]) or a nutraceutically acceptable salt (Artero, [0055]), solvate, or hydrate thereof (Artero, [0049]).  It does not teach the maximum plasma concentration (Tmax) (corresponding to maximum tolerated dose) of the compound after consumption of the nutritional supplement is at least 50% longer than that of non-isotopically enriched caffeine at an equivalent dose.  However, since the prior art teaches the same compound as claimed and instantly disclosed, the compound of the prior art would necessarily have the claimed Tmax.  It is noted that claim 164 is a max.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the Tmax of the above compound and the Tmax of the compound of the instant claim, the difference would have been minor and obvious.
Regarding claim 167, the prior art teaches the invention as disclosed above in claim 141, including the time of maximum plasma concentration (Tmax) of the compound in the central nervous system after consumption of the nutritional supplement is longer than that of non-isotopically enriched caffeine at an equivalent dose (corresponding to the beneficial aspects of the corresponding non-isotopically enriched molecules are maintained while the metabolism of the compound is slower than that of the non-isotopically enriched molecules) (Gant, [0018]).
Regarding claim 168, the prior art teaches the invention as disclosed above in claim 141, including the plasma half-life of the compound after consumption of the nutritional supplement is longer than that of non-isotopically enriched caffeine at an equivalent dose (corresponding to the beneficial aspects of the corresponding non-isotopically enriched 
Regarding claim 169, the prior art teaches the invention as disclosed above in claim 141, including the compound is (14) (Gant, [0020]-[0022]) or a nutraceutically acceptable salt (Artero, [0055]), solvate, or hydrate thereof (Artero, [0049]).  It does not teach side effects of caffeine are reduced relative to the consumption of non-isotopically enriched caffeine at an equivalent dose.  However, since the prior art teaches the same compound as claimed and instantly disclosed, the compound of the prior art would necessarily have the claimed reduction in side effects.  It is noted that claim 169 is a recitation of an inherent characteristic wherein the compound of the prior art is capable of comprising the claimed reduction in side effects.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best
Regarding claim 170, Artero teaches the invention as disclosed above in claim 169, including the compound is (14) (Gant, [0020]-[0022]) or a nutraceutically acceptable salt (Artero, [0055]), solvate, or hydrate thereof (Artero, [0049]).  It does not teach side effects selected from anxiety, insomnia, gastrointestinal issues, rhabdomyolysis, addiction, hypertension, rapid heart rate, atrial fibrillation, fatigue, irritability, nervousness, restlessness, nausea, and muscle tremors to be reduced relative to the consumption of non-isotopically enriched caffeine at an equivalent dose.  However, since the prior art teaches the same compound as claimed and instantly disclosed, the compound of the prior art would necessarily have the claimed reduction in side effects.  It is noted that claim 170 is a recitation of an inherent characteristic wherein the compound of the prior art is capable of comprising the claimed reduction in side effects.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the reduced side effects of the above compound and reduced side effects of the compound of the instant claim, the difference would have been minor and obvious.

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 141, 147, 148, 150, 152-159, 162-164, and 166-170 over Artero and Gant: Applicant’s arguments have been fully considered and are considered (1) moot in light of the cancelation of the claims; or (2) unpersuasive.
Applicant amended claim 141 and canceled claim 166, thereby rendering the rejection of claim 166 moot (Applicant’s Remarks, page 6, paragraph 2).  Applicant stated that the genus of Artero includes “all isotopes” of caffeine, resulting in a genus that comprises over 26 million species.  Applicant then argued that Artero provides no teaching or motivation to select (1) a caffeine that exclusively incorporates the recited hydrogen isotopes and excludes the recited carbon isotopes; or (2) a caffeine that exclusively incorporates deuterium over tritium and therefore, a person of ordinary skill in the art would not be motivated to select deuterated caffeine as a class of molecules, let alone compound (14) for use in a nutraceutical composition (Applicant’s Remarks, page 7, paragraph 2).
However, even if the genus of Artero does encompass a number of compounds, each variation is merely an isotope and therefore, the functionality of the compounds would not be expected to widely vary and the size of the genus would not particularly matter.  Also, although Artero discloses compounds comprising hydrogen, isotopes of hydrogen including tritium and deuterium, and isotopes of carbon ([0051]), additional prior art literature shows that increased levels of deuterium incorporation improves the pharmacokinetic, pharmacological, and/or toxicologic profiles of caffeine and allows increased dosage and concomitant increased efficacy (Gant, [0016]-[0017]).  These 
Applicant then argued that, since Artero does not provide any teaching or motivation to pursue deuterated caffeines over any other caffeine isotope, a person of skill in the art would not be motivated to consult an additional reference such as Gant in order to determine a suitable form of deuterated caffeine.  Applicant stated that even in view of Gant, the practitioner would not select compound (14) for use in a nutraceutical composition as recited in amended claim 141 as there is no teaching in Gant that would suggest compound (14) out of the more than 100 deuterated caffeine options would be useful and successful when used in a nutraceutical product and that Gant is a prophetic disclosure that contains no experimental data of any kind (Applicant’s Remarks, page 7, paragraphs 2-3).
Since Artero discloses the inclusion of deuterated caffeine in a nutraceutical or pharmaceutical composition ([0065]) as described above, a skilled practitioner would be motivated to consult an additional reference such as Gant in order to determine a suitable form of deuterated caffeine that can be used for pharmaceutical compositions and nutritional supplements.  In consulting Gant, the practitioner would find deuterated caffeine having the structure of claimed compound (14) ([0020]-[0022]) would be 
Applicant then stated that the skilled person would not have a reasonable expectation of success in preparing a nutritional supplement according to amended claim 141, at least because one would not expect compound (14) to exhibit an AUC in the central nervous system of a human after oral administration greater than that of non-isotopically enriched caffeine at an equivalent dose.  Applicant argued that a skilled person would have reason to expect the exact opposite because the described prior art teaches that deuteration of caffeine results in reduced lipophilicity and consequently, reduction in a compound’s ability to cross the blood-brain barrier via diffusion.  Applicant stated that it was surprisingly found that compound (14) (1) does cross the blood-brain barrier; (2) exhibits max compared to that of non-enriched caffeine; and (3) provides a higher systemic exposure in the brain (as measured by AUC) than a corresponding dose of non-enriched caffeine in vivo (Applicant’s Remarks, page 8, paragraph 1- page 9, paragraph 3).
However, even if compound (14) has reduced lipophilicity and therefore reduced ability to cross the blood-brain barrier via diffusion, substances can cross the barrier through a variety of mechanisms other than simple diffusion (Abstract of Banks reference cited by Applicant).  Gant teaches that deuterated compounds decrease the amount and number of doses needed to achieve a desired effect ([0018]).  Gant also teaches that deuterated compounds have a longer half-life than the parent drug ([0018]), which would lead to a longer Tmax compared to that of non-enriched caffeine.  These disclosures at least suggest that compound (14) crosses the blood-brain barrier; exhibits a longer Tmax compared to that of non-enriched caffeine; and provides a higher systemic exposure in the brain than a corresponding dose of non-enriched caffeine in vivo, which means that Applicant’s assertions regarding these features being unexpected are not supported.  Furthermore, it is noted that Fig. 1 of the present specification shows that compound (14) does not have a greater concentration than non-enriched caffeine in the plasma or brain until about two hours after oral administration.  Therefore, the scope of the claims is not commensurate in scope with the data regarding AUC of compound (14) in the central nervous system since claim 141 does not require any period of time for measuring AUC after oral administration.  Since the prior art has been shown to teach the limitations of amended 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Timmins, G.S., “Deuterated drugs; where are we now?”, Expert Opin Ther Pat. 2014 October ; 24(10): 1067–1075. 
Cherrah et al., “Study of Deuterium Isotope Effects on Protein Binding by Gas Chromatography/ Mass Spectrometry. Caffeine and Deuterated Isotopomers”, 1987, Biomedical and Environmental Mass Spectrometry, vol. 14, pages 653-657.
Yanagihara (JP 2008201768)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791